PER CURIAM.
Plaintiffs appeal an order granting defendants judgment non obstante veredicto in an automobile negligence action arising out of an intersectional collision. In the event the judgment notwithstanding verdict be reversed, the appealed order alternatively granted a new trial.
The record contains the usual conflicts and inferences which are proper subjects for submission to the jury. As we stated in Sandford v. Firestone Tire & Rubber Co., Fla.App.1962, 139 So.2d 916, 920:
“Where the line of liability is finely drawn * * * the position of the court is commensurately delicate. Since negligence and contributory negligence are generally regarded as factual issues, subject to legal definement, the trial court should act with great caution and practical certainty before setting aside a verdict.”
See also Ely v. Atlantic Coastline Railroad Co., Fla.App.1962, 138 So.2d 521, 524. The following from Deese v. White Belt Dairy Farms, Inc., Fla.App.1964, 160 So.2d 543, 545 is especially applicable:
“Motions for judgment notwithstanding verdict, like motions for directed verdict, should be resolved with extreme caution since the granting thereof holds that one side of the case is essentially devoid of probative evidence * * * The movant admits all material facts as attested by his adversary and also admits all inferences of fact favorable to the adversary that reasonably might be drawn from the evidence as a whole * * * If there is room for difference among reasonable men as to the existence of a material fact sought to be established, or as to a material inference which reasonably might be drawn from established facts, the case should be submitted to the jury



On this record we cannot state with requisite assurance that there is not room for a difference of opinion between reasonable men as to the evidence and rational inferences to be drawn on the issues of negligence and contributory negligence or that the jury could not as a matter of law reach a valid verdict for the plaintiffs. Budgen v. Brady, Fla.App. 1958, 103 So.2d 672, 674. That portion of the order granting defendants’ motion for judgment non obstante veredicto is accordingly reversed and the alternative portion granting new trial is affirmed.
Reversed.
SHANNON, Acting C. J., WHITE, J., and MELVIN, WOODROW, Associate Judge, concur.